DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 10 February 2021. By this amendment, claims 1, 37, 51 and 70 are amended, claims 22, 69, 72 and 73 are canceled, and claims 74-77 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12, 16, 25, 26, 66, 70, 71 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US Patent Application Publication 2001/0030367) in view of Edelstein et al (US Patent Application Publication 2018/0005978).
Regarding claim 1, Noguchi et al disclose a method for forming an interconnect structure in an element, the method comprising:
providing a non-conductive material 31b, 39 having an upper surface and a cavity extending into the non-conductive material from the upper surface [see Fig. 72(b); see also paragraphs 0312 and 0315];

depositing a conductive material 46 directly onto and contacting at least the treated cavity surface after the exposing, the treated cavity surface suppressing diffusion of the conductive material into the non-conductive material [see Fig. 82(b); see also paragraphs 0352 and 0353]; and
providing a second non-conductive material 47 over at least a portion of the treated upper surface of the non-conductive material [see Fig. 84(b); see also paragraph 0360].
Noguchi et al do not disclose providing a second conductive material directly onto and contacting a portion of the conductive material, nor patterning a second cavity in the second non-conductive material, exposing a second cavity surface of the second cavity in the second non-conductive material to a second surface nitriding treatment to form a second treated surface, and depositing a second conductive material onto the second treated surface after the exposing the second cavity surface. 
One such as Edelstein et al disclose a substantially similar method for forming an interconnect structure in an element, the method comprising:
providing a non-conductive material 16B having an upper surface and a cavity extending into the non-conductive material from the upper surface;
depositing a conductive material 18B directly onto and contacting the cavity surface [see Fig. 1A]; and
providing a second non-conductive material 20B over at least a portion of the upper surface of the non-conductive material [see Fig. 1A];
patterning a second cavity 22A in the second non-conductive material [see Fig. 2A]; and 
depositing a second conductive material 24A onto the cavity surface [see Fig. 3A].
Edelstein et al, in the method of Noguchi et al in order to provide a dual damascene or multi-level interconnect structure, which is well-known in the art. Furthermore, while Edelstein et al do not disclose the step of exposing the second cavity surface of the second cavity in the second non-conductive material to a second surface nitriding treatment to form a second treated surface, one of ordinary skill in the art would recognize that Noguchi et al, who teach the efficacy of the nitrogen treatment step, would repeat the treatment step in order to attain the disclosed benefits on the second cavity surface prior to the deposition of the second conductive material, namely the improved degree of cleanliness, electrical stability, and Cu diffusion prevention [see Noguchi et al, paragraph 0352].
Regarding claim 2, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose patterning the non-conductive material prior to exposure to the surface nitriding treatment [see Figs. 66(b)-72(b) and 81(b)].
Regarding claims 3 and 6, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose wherein the non-conductive material comprises a silicon-based material specifically silicon oxide [see paragraphs 0312 and 0315].
Regarding claim 8, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose wherein exposing the surface of the cavity to the surface nitriding treatment comprises exposing the surface to a nitrogen-containing plasma [see paragraphs 0351 and 0352].
Regarding claim 12, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose depositing a seed layer of the conductive material 
Regarding claim 16, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose comprising not providing a conductive barrier layer between the non-conductive material and the conductive material [see Fig. 82(b)].
Regarding claim 25, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose wherein the conductive material has a resistivity in the range of 1.5 micro ohm-cm to 50 micro ohm-cm [see paragraph 0353, wherein it is disclosed that the conductive material is copper, which has a resistivity around 1.7 mΩ-cm].
Regarding claim 26, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose wherein the conductive material fills at least 50% of a depth of the cavity [see Fig. 82(b)].
Regarding claim 66, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose wherein providing the second non-conductive material 47 comprises providing the second non-conductive material directly onto the treated upper surface of the non-conductive material.
Regarding claim 70, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose wherein providing the second non-conductive material 47 comprises depositing the second non-conductive material over the treated upper surface of the non-conductive material 39 [see Fig. 84(b); see also paragraph 0360].
Regarding claim 71, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore, Noguchi et al disclose wherein the exposing comprises simultaneously exposing the upper surface of the non-conductive material and the cavity surface of the cavity in the 
Regarding claim 74, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Furthermore to the second conductive material, Edelstein et al disclose wherein depositing the second conductive material comprises depositing the second conductive material 24A directly onto and contacting a portion of the conductive material 18A [see Fig. 3A].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US Patent Application Publication 2001/0030367) in view of Edelstein et al (US Patent Application Publication 2018/0005978) as applied to claim 1 above, and further in view of Buchwalter et al (USPN 6,593,660).
Regarding claim 4, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Neither Noguchi et al nor Edelstein et al disclose wherein, before exposing the surface to the surface nitriding treatment, treating the surface with one or more of carbon (C), boron (B), cobalt (Co), and manganese (Mn). One such as Buchwalter et al disclose a substantially similar method for forming an interconnect structure in an element, the method comprising:
providing a non-conductive material 18 having an upper surface and a cavity extending into the non-conductive material from the upper surface;
depositing a conductive material directly onto the contacting the cavity surface; and
providing a second non-conductive material 24 over at least a portion of the non-conductive material and a second conductive material 20 directly onto and contacting a portion of the conductive material [see Fig. 1]. 
Furthermore, Buchwalter et al disclose comprising, before exposing the surface to the surface nitriding treatment, treating the surface with boron. It would have been obvious to one of Buchwalter et al in the method of Noguchi et al, as modified by Edelstein et al, in order to provide a doped dielectric layer for creating functional electrical components.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US Patent Application Publication 2001/0030367) in view of Edelstein et al (US Patent Application Publication 2018/0005978) as applied to claim 1 above, and further in view of Noguchi et al (US Patent Application Publication 2002/0042193), henceforth Noguchi ‘193.
Regarding claim 5, the prior art of Noguchi et al and Edelstein et al disclose the method of claim 1. Neither Noguchi et al nor Edelstein et al disclose further wherein exposing the surface to the surface nitriding treatment further comprises exposing the surface to water vapor. One such as Noguchi ‘193 disclose a similar surface nitriding treatment for improving the adhesive properties of copper to lower layers, as described by Noguchi et al, furthermore wherein exposing the surface to the surface nitriding treatment further comprises exposing the surface to water vapor [see paragraph 0141]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the water vapor of Noguchi ‘193 in the method of Noguchi et al, as modified by Edelstein et al, because water vapor is a known diluent or additive gas in ammonia plasmas, such as that disclosed by Noguchi et al.

Claims 37-40 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US Patent Application Publication 2001/0030367) in view of Yang et al (USPN 8,336,204).
Regarding claim 37, Noguchi et al disclose a method for forming an interconnect structure in an element, the method comprising:
31b, 39 over a structure having a non-conductive portion 31a, a conductive portion 27 in a first cavity of the non-conductive portion [see Fig. 72(b)];
patterning a second cavity 34, 42 in the non-conductive material [see Fig. 72(b)];
exposing a surface of the second cavity in the non-conductive material to a plasma comprising a surface-treating species to form a treated surface after the patterning [see Fig. 81(b); see also paragraphs 0351 and 0352]; and
depositing a conductive material comprising copper directly onto and contacting the treated surface after the exposing [see paragraphs 0351 and 0352].
Noguchi et al do not disclose an intervening barrier layer between the non-conductive portion and the conductive portion. One such as Yang et al disclose a method for forming an interconnect structure in an element, the method comprising:
providing a non-conductive material 24 over a structure having a non-conductive portion 18, a conductive portion 20 in a first cavity of the non-conductive portion, and an intervening barrier layer 22 between the non-conductive portion and the conductive portion [see Fig. 1];
patterning a second cavity 28A, 28B in the non-conductive material [see Fig. 1]; and
depositing a conductive material 38 comprising copper directly onto and contacting the treated surface after the exposing [see Fig. 5; see also col. 7, lines 54-57].
It would have been obvious to one of ordinary skill in the art at the time of invention to include the barrier layer of Yang et al in the method of Noguchi et al in order to prevent diffusion of conductive material into the non-conductive portion [see col. 5, lines 6-13].
 Regarding claim 38, the prior art of Noguchi et al and Yang et al disclose the method of claim 37. Furthermore, Noguchi et al disclose wherein exposing the surfaces comprises exposing the surface to a nitrogen-containing plasma [see paragraphs 0351 and 0352].
Noguchi et al and Yang et al disclose the method of claim 37. Furthermore, Noguchi et al disclose wherein the non-conductive material comprises silicon oxide [see paragraphs 0312 and 0315].
Regarding claim 40, the prior art of Noguchi et al and Yang et al disclose the method of claim 37. Furthermore, Noguchi et al disclose wherein exposing the surface of the cavity of the non-conductive material to the plasma comprises forming chemical compounds at the surface between the non-conductive material and surface-treating species [see Figs. 81(b)-82(b)].
Regarding claim 68, the prior art of Noguchi et al and Yang et al disclose the method of claim 37. Furthermore, Noguchi et al disclose wherein the plasma comprises moisture [see paragraph 0142, wherein steam is disclosed as a component of the ammonia plasma].

Allowable Subject Matter
Claims 19, 67 and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 19, and as previously noted in the Non-Final Rejection dated 10 November 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, removing a portion of a protective layer that is disposed over a planarized conductive material. Noguchi et al, cited above, disclose planarizing the conductive material to remove unwanted material including portions of the nonconductive layer [see Figs. 82)b-83(b); see also paragraph 0354], providing a protective layer 47 over the planarized conductive material and non-conductive material [see Fig. 84(b); see also paragraph 0356], but Noguchi et al 
Regarding dependent claim 67, and as previously noted in the Non-Final Rejection dated 10 November 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein providing the second non-conductive material comprises providing the second non-conductive material over the treated upper surface of the non-conductive material with a protective layer therebetween.
Regarding dependent claim 76, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the exposing comprises separately exposing the upper surface of the non-conductive material and the cavity surface of the cavity in the non-conductive material to one or more surface nitriding treatments to separately form the treated upper surface and the treated cavity surface. Rather, Noguchi et al, cited above, disclose wherein the surface nitriding treatment on the upper surface and the cavity surface of the non-conductive material are performed simultaneously [see Fig. 81(b); see also paragraph 0351]. 
Claims 51, 52, 64, 65, 75 and 77 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 51, and claims 52, 64, 65, 75 and 77 which depend therefrom, and as previously noted in the Non-Final Rejection dated 10 November 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the non-conductive material and the conductive material are part of the element, wherein the second non-conductive material and the second conductive material are part of a second element, and wherein the providing the second non-conductive material and the second conductive material comprises directly bonding the second element to the element without an intervening adhesive.


Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive. Regarding independent claim 37, Applicants allege that “both the lower interconnect level 12 and the upper interconnect level 16 of Yang include a barrier layer (the battier [sic] layer 22 and the diffusion battier [sic] 30). However, Yang does not disclose proving [sic] a barrier layer to only one of the lower interconnect layer 12 and the upper interconnect level 16” [emphasis in the original]. The Examiner submits that the extra diffusion barrier disclosed by Yang et al does not necessarily have to be formed in any structure formed by the method of Noguchi et al. One of ordinary skill in the art would recognize that incorporating the intervening barrier layer 22 of Yang et al between the lower conductive portion 27 and the non-conductive portion 31b of Noguchi et al would prevent migration of conductive particles into the non-conductive portion; however, as the surface nitriding treatment of Noguchi et al is performed, in part, to prevent conductive particle migration [see paragraph 0352]. Thus, one of ordinary skill in the art would recognize that a further diffusion barrier layer 30, such as disclosed by Yang et al, would not be necessary to include. 
Furthermore, regarding the incorporation of the subject matter of claim 22 into independent claim 1, the Examiner submits that claim 22 was objected to as allowable only insofar as claim 22 depended from claim 19, which had the allowable limitation as discussed above. Since the allowable subject matter from claim 19 was not incorporated into the independent claim 1, claim 1 is not found allowable at this time and new art has been applied as necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899